Citation Nr: 0932595	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois




THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include chronic obstructive lung disease.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel








INTRODUCTION

The Veteran served on active duty from February 1964 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim for 
service connection for a respiratory disability, to include 
chronic obstructive lung disease.  

In March 2004, the Board denied the Veteran's appeal.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2005 Order, vacated the Board's April 2005 decision and 
remanded the matter to the Board.  

In September 2008, the Board remanded this case.  


FINDING OF FACT

The Veteran's lung disability, characterized as chronic 
obstructive pulmonary disease (COPD) and asthma are 
attributable to service.  


CONCLUSION OF LAW

Lung disability, characterized as COPD and asthma, was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Competency and Credibility

The Veteran contends that his respiratory disability is 
related to service.  With regard to lay evidence, the Board 
must initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to state that he began having 
breathing problems during service.  Lay evidence has been 
received which indicates that the Veteran appeared to 
initially have problems breathing during service.  These lay 
statements are also credible.  However, neither the Veteran 
nor the lay persons are competent to provide a complex 
medical assessment regarding the diagnosis or etiology of 
current respiratory disability.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the 
postservice symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr, supra; see also Grover v. 
West, 12 Vet. App. 109, 112 (1999). 

As noted above, the lay evidence in this case is competent 
with regard to the Veteran initially having breathing 
problems during service and credible in that regard.  
However, a competent nexus to service is still required to 
establish the elements of service connection.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A review of the service treatment records reflects that the 
Veteran was examined in February 1964 when he entered 
service. At that time, the Veteran stated that he had not 
experienced chronic or frequent colds, asthma, shortness of 
breath or pain and/or pressure in the chest.  Physical 
examination revealed that the Veteran's lungs and chest were 
normal.  Thereafter, the Veteran was hospitalized for 
pneumonia.  In June 1964, the Veteran reported that he had 
childhood asthma.  However, the Veteran also related that he 
was an outstanding high school athlete.  In June 1964, he 
complained of wheezing and shortness of breath (SOB).  The 
impression was hyperventilation and/or bronchial asthma.  He 
was hospitalized.  At that time, it was noted that the 
Veteran has no prior history of bronchitis, pneumonia, 
asthma, hay fever, or respiratory difficulty.  During basic 
training, he developed pneumonia and was treated and 
hospitalized for weeks.  Since that time, he had continued to 
have difficulty breathing and getting air into his lungs.  He 
also had occasional production of sputum.  Physical 
examination revealed bilateral inspirational and expiratory 
wheezes heard throughout both lung fields.  Also, some 
rhonchi were noted along with the sibilant type of rales.  
The final diagnosis was bronchitis with asthma as well as 
bronchopneumonia.  X-rays were performed.  The diagnosis was 
pneumonitis, acute, basilar, bilateral, organism or cause not 
specified.  

The Veteran was also evaluated for psychiatric issues.  With 
regard to his lungs, expiratory wheezes were noted over the 
left hemithorax.  There appeared to be conflict over whether 
the Veteran had psychiatric and/or pulmonary medical 
problems.  However, as noted, the Veteran had diagnosed lung 
disability.  The Veteran was again hospitalized in July 1964 
when he was diagnosed as having a personality disorder.  The 
Veteran continued to report respiratory complaints, but the 
examiner felt that his breathing was normal.  The examiner 
indicated that the Veteran's physical examination was 
negative; however a coarse low-pitched inspiratory noise 
could be heard over both chest areas, especially prominent 
after exercise.  In August 1964, it was noted that the 
diagnoses was asthma, bronchial, and asthma with bronchitis.  
The Veteran also continued to be diagnosed as having an 
inadequate personality.  He was administratively discharged.  

Post-service, medical records reflect treatment for 
respiratory symptoms such as wheezing since the mid 1980's.  
The Veteran has been diagnosed as having asthma, which has 
received regular medical treatment, as well as COPD.  
Although the Veteran reported having earlier treatment, 
inquires to obtain these medical records reflected that they 
were too old to retrieve or the request was unanswered.  

The Veteran has been afforded two VA examinations.  The first 
VA examination was conducted in December 2001, with a 
subsequent addendum added in February 2002.  The claims file 
was reviewed.  A physical examination was performed which 
included pulmonary function tests (PFTs).  The Veteran was 
noted to have a history of pneumonia, asthma, and bronchitis 
while in the service, and currently had COPD.  The 2002 
addendum indicated that it was not likely that the Veteran's 
current COPD was a result of the pneumonia he suffered during 
service.

In September 2008, the Board remanded this case.  In 
pertinent part, the Board found that the VA examination and 
addendum were incomplete.  The examiner noted that the 
Veteran had an inservice history of asthma, bronchitis, and 
bronchial pneumonia.  However, the examiner only addressed if 
currently diagnosed COPD was related to the inservice 
pneumonia.  The examiner did not address whether COPD was 
etiologically related to the inservice asthma and bronchitis 
or was otherwise related to service.  A new examination was 
requested.  

Prior to that examination, lay evidence was received from the 
Veteran's wife and two friends.  In sum, this evidence 
indicated that prior to service, the Veteran was a good 
athlete and did not have breathing problems.  During service, 
he became sick with pneumonia and had suffered from lung 
problems since that time.  

Thereafter, the Veteran was afforded a VA examination in 
January 2009.  The claims file was reviewed and the Veteran 
was examined.  It was noted that the Veteran was hospitalized 
approximately three times during service and had significant 
lung problems.  In March 1964, the Veteran had acute 
bronchitis with asthma.  A June 1964 chest x-ray revealed 
bibasilar pneumonitis.  There was a notation of childhood 
asthma, but that notation was not duplicated anywhere in his 
medical chart.  The Veteran was also found to have an 
inadequate personality which was one of the reasons for his 
administrative discharge from the service.  Current physical 
examination included a review of PFTs resulting in diagnoses 
of acute bronchitis by the claims file; asthma as evidence by 
current shortness of breath, tightness and wheezing of the 
lungs.  Also, his diagnosis of COPD was noted.  

The examiner noted that the Veteran reported having shortness 
of breath since service.  The examiner opined that it was as 
likely as not that the disease process of asthma was related 
to his inservice asthma problems.  His PFTS also suggested 
airway obstruction of COPD and he had a development of 
hyperinflation.  The examiner indicated that the Veteran 
probably as likely as not has lung disease as a result of his 
time in the military even though he served for a short time.  

In sum, there is inservice evidence of lung disease.  As 
noted, there appeared to be conflict over whether the Veteran 
had a psychiatric disorder which resulted in somatic 
complaints including respiratory complaints in service.  
However, x-rays and physical evaluations revealed actual 
respiratory findings despite the August 1964 conclusion that 
there was no organic basis for the Veteran's respiratory 
complaints.  There is lay evidence of continued respiratory 
symptoms.  The Board has found this evidence credible.  The 
post-service medical evidence documented continued diagnoses 
of asthma since the 1980's onward.  The first VA examiner 
opined that COPD was not related to inservice pneumonia.  
However, as noted, that examiner did not address other 
inservice respiratory issues; thus, that opinion is not 
probative on that point.  The second VA examiner opined that 
current asthma and COPD are related to inservice asthma/lung 
disease.  The Board acknowledges the examiner's use of the 
equivocal term "probably" in addressing the COPD.  He was 
unequivocal regarding the asthma.  The examiner noted that 
the Veteran had significant inservice lung problems.  In 
affording the Veteran the benefit of the doubt, the Board 
finds that the totality of his current respiratory diagnoses, 
asthma and COPD, are attributable to service.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection for lung disability, characterized as COPD and 
asthma, is warranted.


ORDER

Service connection for lung disability, characterized as COPD 
and asthma, is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


